Opinion by
Hewitt, Chief Justice.
The transcript in this case is sent here from the first district. According to which it appears that a trial was had.in the Court below, between the parties named in the record, resulting in a judgment in favor of the plaintiffs in said Court, who are defendants here, and against the defendants below, and who are plaintiff shere, for the sum of one thousand, three hundred and seventy dollars.
The record further shows that a motion was made for a new trial and overruled by the Court, to which ruling an exception was taken and allowed. Accompanying the transcript is an argument between the counsel for the respective parties, stipulating that the case shall be heard in this court on the record or transcript filed and errors assigned in the precipe; and no other or further assignment of errors will be made. Also that the Supreme Court may render final judgment in the case, if the judgment of the Court below shall be affirmed.
Accompanying the transcript there is neither precipe or bill of exceptions, or any evidence going to show that the Court below erred in overruling the motion for a new trial; that being, so far as the record shows, the only question to which exception was taken.
The judgment of the Court below is therefore affirmed, -with ten per cent, damages and costs of suit, and that execution issue from this court for the amount in accordance with . said agreement.